NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
KING PHARMACEUTICALS, INC.
AND KING PI~IARMACEUTICALS RESEARCH AND
DEVELOPMENT, INC.,
Plain,tiffs-Appellants,
AND
PHARMACEUTICAL IP HOLDING, INC.,
Plaintiff-Appellant,
v. _
SANDOZ INC.,
Defendan,t-Appellee.
2011-1227
Appeal from the United States District Court for the
DiStrict of NeW JerSey in case no. 08-CV-5974, Chief
Judge Garrett E. BroWn, Jr.
ON MOTION
0 R D E R
The appellants move to withdraw their appeal
Upon consideration thereof

KING PHARMA V. SANDOZ 2
IT ls ORDERED THAT:
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs
FoR THE CoURT
  1  /s/ J an H0rbaly
Date J an H0rbaly
Clerk t
cc: F. Dominic Cerrito, Esq.
Michelle S. Rhyu, Esq.
Martin B. Pavane, Esq.
s21
Issued As A Mandate:  0 1 
§
F
U.S. CDURT Bll?§\|[’)PEALS FOR
THE FEDERAL C|RCUlT
SEPr 01 2011
JAN HORB\\LY
CLERK